Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                       August 3, 2021




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
                                                                   No. 54965-4-II
 In the Matter of the Personal Restraint of:

 FRANCISCO SANCHEZ RUIZ,
                                                            UNPUBLISHED OPINION
                               Petitioner.


       CRUSER, J. - Francisco Ruiz seeks relief from personal restraint imposed following his

2008 plea of guilty to three counts of second degree assault with sexual motivation and one count

of third degree assault, all crimes committed against his girlfriend’s minor children while they

were in his care. He argues that the following community custody conditions should be removed

or modified:

       (15) Do not possess or peruse pornographic materials. Your community corrections
       officer will define pornographic material.
       (16) Hold no position of authority or trust involving children under the age of 18.
       (17) Do not initiate or prolong physical contact with children under the age of 18
       for any reason.
       (18) Inform your community corrections officer of any romantic relationships to
       verify there are no victim-age children involved.
       (19) Submit to polygraph and plethysmograph testing upon direction of your
       community corrections officer or therapist at your expense.
        ....
       (26) No contact with minors without prior approval of the Court, DOC/CCO and
       Sexual Deviancy Treatment Provider.

Resp. to Pers. Restraint Pet., App. at 39-40 (Judgment & Sentence, App. H).

       RCW 10.73.090(1) provides:
No. 54965-4-II


              No petition or motion for collateral attack on a judgment and sentence in a
       criminal case may be filed more than one year after the judgment becomes final if
       the judgment and sentence is valid on its face and was rendered by a court of
       competent jurisdiction.

       Ruiz’s judgment and sentence became final on July 18, 2008, when the trial court entered

it. RCW 10.73.090(3)(a). He did not file his petition until June 9, 2020, more than one year later.1

Unless he shows that one of the exceptions in RCW 10.73.100 applies or shows that his judgment

and sentence is facially invalid, his petition is time-barred. In re Pers. Restraint of Hemenway, 147

Wn.2d 529, 532-33, 55 P.3d 615 (2002).

       Ruiz does not argue that any of the exceptions in RCW 10.73.100 applies. First, he argues

that conditions 16, 17 and 26 interfere with his constitutional right to parent his children. State v.

Warren, 165 Wn.2d 17, 32, 195 P.3d 940 (2008); State v. Letourneau, 100 Wn. App. 424, 439-41,

997 P.2d 436 (2000). But his claim that the above conditions are not crime-related, or exceed the

court’s authority to restrict a parent’s constitutional rights, cannot be determined from the face of

the judgment and sentence, so those claims are time-barred. See State v. Johnson, 180 Wn. App.

318, 325-26, 327 P.3d 704 (2014).

       Ruiz also argues that conditions 15, 18 and 19 are unconstitutionally vague and therefore

facially invalid. As to condition 15, the State concedes that under State v. Bahl, 164 Wn.2d 739,

758, 193 P.3d 678 (2008), the condition must be modified to make it constitutionally acceptable.

As to condition 18, the State concedes that under United States v. Reeves, 591 F.3d 77, 81 (2d Cir.

2010), that the condition must be modified to make it constitutionally acceptable. And as to

condition 19, the State concedes that under State v. Land, 172 Wn. App. 593, 605, 295 P.3d 782


1
  Ruiz filed a motion to modify community custody conditions in the trial court. That court
transferred his motion to us under CrR 7.8(c) to be considered as a personal restraint petition.
                                                  2
No. 54965-4-II


(2013), the condition must be clarified to provide that the plethysmograph testing can only be for

treatment purposes.

        We grant Ruiz’s petition in part and remand to the trial court to modify community custody

conditions 15, 18, and 19 as provided above. We deny the remainder of his petition. We deny

Ruiz’s request for appointment of counsel.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    CRUSER, J.
 We concur:



 MAXA, P.J.




 SUTTON, J.




                                                3